Citation Nr: 1205041	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2006 for the award of an increased, 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 13, 2006, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
			
G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO awarded an increased, 70 percent rating for PTSD, effective March 13, 2006, and a TDIU, also effective March 13, 2006.  In October 2006, the Veteran filed a notice of disagreement with respect to the effective dates assigned.  A statement of the case (SOC) was issued in December 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In May 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.   

In February 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested action, the RO continued to deny the claims (as reflected in a November 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.





REMAND

The Veterans Law Judge who conducted the May 2009 hearing is no longer employed at the Board. The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In April 2011, the Veteran indicated that he desired a Board hearing at the RO (Travel Board Hearing). 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). As the RO schedules Travel Board hearings, a remand of these matters for the requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 



Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


